United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 17-1836
                        ___________________________

                             United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

               Derek Kok, formerly known as Xuong Manh Quach

                      lllllllllllllllllllll Defendant - Appellant
                                      ____________

                     Appeal from United States District Court
                  for the Southern District of Iowa - Des Moines
                                  ____________

                           Submitted: October 18, 2017
                             Filed: October 27, 2017
                                  [Unpublished]
                                 ____________

Before LOKEN, MURPHY, and SHEPHERD, Circuit Judges.
                           ____________

PER CURIAM.

     Derek Kok appeals after the district court1 revoked his supervised release and
imposed a revocation sentence of 11 months in prison, and 60 months of supervised

      1
       The Honorable Rebecca Ebinger, United States District Judge for the Southern
District of Iowa.
release. Kok’s counsel has filed a brief arguing that the district court erroneously
viewed revocation as mandatory, and imposed a substantively unreasonable
revocation sentence. Counsel also moves for leave to withdraw.

        As to the first argument, which was not raised before the district court, we
conclude that review is for plain error, and that plain error did not occur, particularly
in light of the court’s thorough explanation of its revocation decision. See United
States v. Callaway, 762 F.3d 754, 759 (8th Cir. 2014) (procedural errors not objected
to at sentencing are reviewed for plain error); see also United States v. Winston, 850
F.3d 377, 380 (8th Cir. 2017) (plain-error standard). We also conclude that the
revocation sentence is not substantively unreasonable. See United States v. Merrival,
521 F.3d 889, 890 (8th Cir. 2008) (abuse-of-discretion standard of review).

      Accordingly, we affirm the judgment, and we grant counsel’s motion to
withdraw.
                    ______________________________




                                          -2-